THE THIRTEENTH COURT OF APPEALS

                                    13-13-00314-CV


                      THE CITY OF CORPUS CHRISTI
                                   v.
             AGUIRRE PROPERTIES, INC. AND GILBERT AGUIRRE, II


                                    On Appeal from the
                      347th District Court of Nueces County, Texas
                           Trial Cause No. 2011DCV-0961-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part, and the case should be remanded to the trial court. The Court

orders the judgment of the trial court AFFIRMED IN PART and REVERSED AND

RENDERED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Costs of the appeal are adjudged 50% against appellant and 50 %

against appellees.

      We further order this decision certified below for observance.



December 19, 2013